

AGREEMENT OF PURCHASE AND SALE


THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made as of July 22,
2016 (the “Effective Date”), by and between RRE VILLAS HOLDINGS, LLC, a Delaware
limited liability company, having an address at c/o Resource Real Estate, Inc.,
1845 Walnut Street, 18th Floor, Philadelphia, PA 19103 (“Seller”), and 37TH
PARALLEL PROPERTIES INVESTMENT GROUP, LLC, a Nevada limited liability company or
its permitted assigns, having an address at 1801 Bayberry Court, Suite 203,
Richmond, VA 23226 (“Buyer”).


W I T N E S S E T H:
In consideration of the covenants and provisions contained herein, and intending
to be legally bound hereby, the parties hereto agree as follows:
1.Agreement to Sell and Purchase. Seller agrees to sell to Buyer, and Buyer
agrees to purchase from Seller, subject to all of the terms and conditions of
this Agreement, all of Seller’s right, title and interest in and to the project
commonly known as the “Villas of Henderson Pass” containing approximately 228
apartment units located at 16465 Henderson Pass, San Antonio, TX 78232 and
consisting of the following (collectively, the “Property”):
(a)
    Real Property. All of that certain tract of land more fully described on
Exhibit A to this Agreement (the “Land”) together with all improvements thereon
(the “Improvements”), and all appurtenances thereto (including, without
limitation, all easements, rights‑of‑way, water and mineral rights, privileges,
licenses, and other rights and benefits belonging to, running with the owner of,
or in any way relating to the aforesaid tract of land and all trees, shrubbery
and plants); together with all rights, title and interest of Seller in and to
any land lying in the bed of any street, opened or proposed, in front of or
abutting or adjoining the aforesaid tract of land, and all right, title and
interest of Seller in and to any unpaid award for the taking by eminent domain
of any part of the aforesaid tract of land or for damage to such tract of land
by reason of a change of grade of any street (collectively, the “Real
Property”);
(b)
    Personal Property. All fixtures, furniture, equipment, supplies and other
tangible and intangible personal property attached or appurtenant to, or located
in or on, or used solely in connection with the Real Property, which are owned
by Seller (including without limitation tenant or property data in electronic
format, if available, and fixed apartment signs) excluding, however, any “Thin
Client Solutions” hardware and software and any items upon which appears the
“Resource Residential” logo, including without limitation, any door rugs,
portable movie screens, marketing brochures and other literature (collectively,
the “Personal Property”);
(c)
    Leases. The Seller’s interest in all leases, tenancies, licenses and other
agreements for the use or occupancy of any portion of the Property in effect on
the date of this Agreement and all guaranties in connection therewith (the
“Leases”); and
(d)
    Contracts. To the extent assignable, the Seller’s interest in all leasing,
service, supply and maintenance contracts relating to the Land, Improvements, or
Personal Property (collectively, the


LW:1030385.6

--------------------------------------------------------------------------------




“Contracts”), but only to the extent Buyer elects to have such Contracts
assigned to it in accordance with Section 5(c) hereof.
2.
    Purchase Price; Deposit. The purchase price (the “Purchase Price”) for the
Property, subject to adjustments as provided in this Agreement, shall be
EIGHTEEN MILLION AND 00/100 DOLLARS ($18,000,000.00), and shall be paid as
follows:
(a)
    Three Hundred Thousand and 00/100 Dollars ($300,000.00) (the “Initial
Deposit”) to be paid within three (3) business days after the Effective Date in
immediately available funds and delivered to Republic Title of Texas, Inc.,
Uptown – Commercial Division, 2626 Howell Street, 10th Floor, Dallas, TX 75204,
Attention: Nancy Colaluca, Phone: (214) 855-8888, Facsimile: (972) 516-2506;
Email: NColaluca@republictitle.com (“Escrow Holder” or “Title Company”).
(b)
    If Buyer has not terminated this Agreement as provided herein, an additional
deposit in the amount of Two Hundred Thousand and 00/100 Dollars ($200,000.00)
(together with the Initial Deposit and the Extension Deposit (as defined in
Section 4 below), the “Deposit”) shall be paid within one (1) business day after
the expiration of the Inspection Period in immediately available funds and
delivered to Escrow Holder.
(c)
    The Deposit shall be held by Escrow Holder in one or more interest bearing
federally‑insured money market accounts acceptable to both Seller and Buyer, or
in short‑term United States Government obligations having a maturity date which
is not later than the Closing Date (as hereinafter defined). As used in this
Agreement, “Deposit” shall mean and include the deposits as defined in
Subsection 2(a) and 2(b) above and any interest earned thereon and shall be
applied to the Purchase Price at Closing. If requested by Escrow Holder, Buyer
shall execute and deliver a Form W-9 to Escrow Holder. Failure by Buyer to
deliver the Deposit as provided above shall be a material default hereunder and
shall render this Agreement terminable or, alternatively, voidable at the option
of the Seller.
(d)
    The balance of the Purchase Price, as adjusted in accordance herewith, shall
be paid at Closing by wire transfer of immediately available funds and delivered
to Escrow Holder.
(e)
    Seller and Buyer acknowledge and agree that One Hundred and 00/100 Dollars
($100.00) (the “Independent Contract Consideration”) of the Initial Deposit
shall be allocated for payment, and shall be paid, to Seller if this Agreement
is terminated for any reason. Moreover, Seller and Buyer agree and acknowledge
that the Independent Contract Consideration has been bargained for and agreed as
additional consideration for Seller’s execution and delivery of this Agreement
and for Buyer’s rights of review, inspection and termination provided herein. At
Closing, the Independent Contract Consideration shall be deemed to be a part of
the Deposit to be applied to the Purchase Price.
3.
    Disposition of Deposit; Defaults.


2
LW:1030385.6

--------------------------------------------------------------------------------




(a)
    Held in Escrow. The Deposit shall be held in escrow and disbursed by Escrow
Holder strictly in accordance with the terms of this Agreement.
(b)
    Upon Default.
(i)
    IF BUYER, WITHOUT THE RIGHT TO DO SO AND IN DEFAULT OF ITS OBLIGATIONS UNDER
THIS AGREEMENT, FAILS TO COMPLETE CLOSING OR OTHERWISE DEFAULTS UNDER OR
BREACHES THIS AGREEMENT, SELLER SHALL HAVE THE RIGHT TO BE PAID THE DEPOSIT AS
LIQUIDATED DAMAGES. THE PARTIES HAVE AGREED THAT SELLER’S ACTUAL DAMAGES, IN THE
EVENT OF A BUYER DEFAULT WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO
DETERMINE. AFTER NEGOTIATION, THE PARTIES HAVE AGREED THAT, CONSIDERING ALL THE
CIRCUMSTANCES EXISTING ON THE DATE OF THIS AGREEMENT, THE AMOUNT OF THE DEPOSIT
IS A REASONABLE ESTIMATE OF THE DAMAGES THAT SELLER WOULD INCUR IN SUCH EVENT.
EACH PARTY SPECIFICALLY CONFIRMS THE ACCURACY OF THE STATEMENTS MADE ABOVE AND
THE FACT THAT EACH PARTY WAS REPRESENTED BY COUNSEL WHO EXPLAINED, AT THE TIME
THIS AGREEMENT WAS MADE, THE CONSEQUENCES OF THIS LIQUIDATED DAMAGES PROVISION.
THE RIGHT OF SELLER TO BE PAID THE DEPOSIT SHALL BE SELLER’S SOLE AND EXCLUSIVE
REMEDY FOR BUYER’S FAILURE TO PURCHASE THE PROPERTY OR BREACH OF A
REPRESENTATION OR WARRANTY.
(ii)
    If Seller, without the right to do so and in default of its obligations
under this Agreement, fails to complete Closing or otherwise defaults under or
materially breaches this Agreement, Buyer shall have the right to (A) terminate
this Agreement, in which event Buyer shall be entitled to the return of the
Deposit (including the Hard Deposit) as its sole and exclusive remedy and
neither Seller nor Buyer shall have any further obligations under this
Agreement, except those matters expressly provided in this Agreement to survive
termination, or (B) institute a civil court action for specific performance (but
not damages); provided that Buyer shall commence its action of specific
performance against Seller within thirty (30) days after the scheduled Closing
Date. UNDER NO CIRCUMSTANCES MAY BUYER SEEK OR BE ENTITLED TO RECOVER ANY
SPECIAL, CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR INDIRECT DAMAGES, ALL OF WHICH
BUYER SPECIFICALLY WAIVES, FROM SELLER FOR ANY BREACH BY SELLER OF ITS
REPRESENTATIONS, WARRANTIES OR COVENANTS OR ITS OBLIGATIONS UNDER THIS
AGREEMENT. BUYER SPECIFICALLY WAIVES THE RIGHT TO FILE ANY LIS PENDENS OR ANY
LIEN AGAINST ANY PROPERTY UNLESS AND UNTIL IT HAS FILED AN ACTION SEEKING
SPECIFIC PERFORMANCE. Notwithstanding the foregoing, if Seller's default
constitutes an Intentional Seller Default (as hereinafter defined) and Buyer
makes the election described in clause (B) above, then Buyer shall also have the
right to sue Seller for money damages in an amount equal to the amount of the
direct, third-party out-of-pocket costs and expenses actually incurred by Buyer
in connection with this Agreement and the inspection, acquisition and financing
of said Property up to a maximum amount of $50,000. As used herein, "Intentional
Seller Default" means any one or more of the following: (a) fraudulent
misrepresentation, (b) criminal conduct (i.e. conduct that constitutes a felony
under applicable law), or (c) an intentional and deliberate act of Seller taken
on or after the Effective Date that is intended to result in, and does result
in, Buyer's inability to consummate the transaction contemplated in this
Agreement for a reason other than Buyer's default.


3
LW:1030385.6

--------------------------------------------------------------------------------




(c)
    Upon Closing. If Closing is completed hereunder, Escrow Holder shall pay the
Deposit to Seller as a credit against the Purchase Price.
(d)
    Upon Termination by Buyer. If Buyer terminates this Agreement as a result of
Seller’s default or pursuant to the exercise of any right of termination
permitted by this Agreement (other than pursuant to Section 5(d) to which this
Section shall not apply), upon the earlier to occur of: (i) receipt by Escrow
Holder of written joint instructions from Seller and Buyer or (ii) entry of a
final and unappealable adjudication determining which party is entitled to
receive the Deposit, the Deposit shall be distributed in accordance with such
written instructions or adjudication.
(e)
    Hard Deposit. Notwithstanding any provision herein to the contrary, Buyer
hereby acknowledges and agrees that the Initial Deposit shall be considered a
“hard” deposit that is non-refundable to Buyer except as expressly set forth in
this Section 3(e). The Initial Deposit shall be paid to Seller upon any
termination of this Agreement by either party; provided, however, that Buyer
shall be entitled to a return of the Initial Deposit (less the Independent
Contract Consideration) in the case of a termination by Buyer: (I) under Section
3(b)(ii) (Seller Default), (II) prior to expiration of the Inspection Period
under Section 6(b) (Title and Survey), (III) prior to expiration of the
Inspection Period if Buyer provides satisfactory evidence to Seller that a
Recognized Environmental Condition (as defined in ASTM standard E1527-13) (A)
exists with respect to the Property and (B) either (1) was not previously
disclosed in that certain Phase I Environmental Site Assessment for the
Property, dated August 25, 2003, prepared by HBC/Terracon as Report No. 96037420
(the “Existing Environmental Report”), a copy of which Existing Environmental
Report Buyer hereby acknowledges and confirms having received from Seller, or
(2) has materially adversely changed since being disclosed in the Existing
Environmental Report, (IV) under Section 5(a) if Seller refuses to allow
intrusive physical testing that prohibits environmental assessment of the
Property, (V) under Section 13 (Casualty), or (VI) under Section 14 (Eminent
Domain).. This provision shall survive termination of this Agreement.
4.
    Closing. The consummation of the purchase and sale of the Property (the
“Closing”) shall take place on or before September 15, 2016 or at earlier date
as mutually agreed to in writing by the parties (the “Closing Date”). The
Closing shall be conducted through an escrow with the Escrow Holder, with escrow
fees to be paid equally by Seller and Buyer. IT IS AGREED THAT TIME IS OF THE
ESSENCE OF THIS AGREEMENT. Notwithstanding the foregoing, solely in order to
allow Buyer an additional period of time to meet or otherwise satisfy any
deadlines, obligations or requirements imposed by the lender providing financing
to Buyer for its acquisition of the Property hereunder, as and to the extent
applicable, Buyer shall have the one (1) time option to extend the Closing Date
by up to twenty (20) days, provided that at least three (3) business days prior
to the then-scheduled Closing Date: (i) the option is exercised by delivery of a
written extension notice to Seller, and (ii) an additional Two Hundred Thousand
and 00/100 Dollars ($200,000.00) (the “Extension Deposit”) is tendered to the
Escrow Agent no later than 5:00 pm (Eastern) in which case such additional
$200,000 shall be deemed part of the Deposit as defined
above.    Notwithstanding anything to the contrary contained herein, Buyer shall
submit a loan application within fifteen (15) days of the Effective Date.     


5.
    Inspection and Title Review.




4
LW:1030385.6

--------------------------------------------------------------------------------




(a)
    Inspection Period. Buyer and its authorized agents and representatives shall
have the right to enter upon the Land and Improvements (including all of the
apartment units, but subject to the rights of tenants under the Leases and in
accordance with applicable law) at all reasonable times during normal business
hours to inspect and conduct reasonably necessary inspections and tests on the
Property at its sole cost and expense, including, without limitation,
engineering and hazardous material inspections; provided, however, any intrusive
physical testing will be conducted by Buyer only after obtaining Seller’s prior
written consent (provided, however, that if Seller refuses to allow intrusive
physical testing in connection with any environmental assessment and Buyer
terminates the Agreement due to such refusal, then Buyer shall be entitled to a
refund of the Hard Deposit). The right granted in the immediately preceding
sentence may be exercised during the period commencing on the Effective Date and
ending on the earlier to occur of the Closing Date or termination of this
Agreement. Buyer shall bear the cost of all inspections and tests, and Buyer
shall give reasonable notice to the management of any inspection or test to be
conducted on the Property. Buyer hereby indemnifies and holds Seller and the
Property harmless as to all loss, property damage, bodily injury, cost or
expense resulting from Buyer’s inspections and tests of the Property, including,
without limitation, claims for services rendered by third parties conducting
such inspections and tests. Buyer shall also repair any damage to the Land and
Improvements caused by any such entry upon the Property and inspection or
examination was undertaken. Such agreement to repair and restore, and to
indemnify and hold harmless Seller shall expressly survive closing or any
termination of the Agreement. Buyer shall maintain, or shall cause its
contractors to maintain, public liability and property damage insurance insuring
Buyer (and naming Seller as an additional insured party) against any liability
arising out of any entry or inspections of the Property or work performed about
the Property pursuant to the provisions hereof and shall deliver certificates of
insurance evidencing such coverage to Seller prior to any entry by Buyer or its
contractors on the Property.


(b)
    Document Review. Within three (3) business days after the Effective Date,
Seller shall deliver to Buyer (or make available for inspection at the Property
or make available electronically) copies of the items listed on Schedule 5(b)
attached hereto and made a part hereof, but only to the extent such items are in
Seller’s possession or control (such items, together with the Existing
Environmental Report and the Existing Survey (previously delivered by Seller to
Buyer as acknowledged herein), collectively, “Documents”); provided that Leases
shall be available for inspection at the Property only. Except as otherwise
expressly set forth in this Agreement, Seller makes no representations or
warranties, either express or implied, and shall have no liability with respect
to the accuracy or completeness of the information, data or conclusions
contained in any information provided to Buyer, and Buyer shall make its own
independent inquiry regarding the economic feasibility, physical condition and
environmental state of the Property during the period beginning on the Effective
Date and ending at 5:00 pm (Eastern) on August 16, 2016 (the “Inspection
Period”).
(c)
    Assignment or Termination of Contracts. Buyer shall assume all Contracts at
Closing subject to this Section 5(c). Prior to the expiration of the Inspection
Period, Buyer may advise Seller in writing of any Contracts that it elects to
have terminated upon Closing and Seller shall provide timely notices of
termination; provided, however, that Seller shall not terminate, and Buyer
expressly agrees to assume, all Contracts that are not cancellable by their
terms or which cannot be terminated without cost or penalty to Seller unless
Buyer agrees to pay any such penalty. At Closing, Seller shall assign and Buyer
shall assume all Contracts that have not terminated as of the Closing Date,
including without limitation, any remaining rights and obligations under
Contracts under which the notice required to terminate such Contracts,


5
LW:1030385.6

--------------------------------------------------------------------------------




though delivered, will not have run prior to Closing. Notwithstanding the
foregoing, all existing agreements for management of the Property shall be
terminated as of the Closing Date.
(d)
    Right of Termination. If Buyer determines that the Property is not suitable
in Buyer’s sole discretion, then Buyer may terminate this Agreement by written
notice to Seller on or before 5:00 pm (Eastern) on the last day of the
Inspection Period and this Agreement shall be null and void for all purposes
(except for provisions that expressly survive hereunder) and the Initial Deposit
shall be paid to Buyer or Seller subject to the terms in 3(e), “Hard Deposit”.
In the event that Buyer does not deliver notice of termination of this Agreement
prior to the expiration of the Inspection Period, Buyer shall be deemed to have
waived its right to terminate under this Section 5(d) and the Deposit shall be
non-refundable to Buyer except in accordance with the terms of Section 3(b)(ii)
above.
6.
    Condition of Title.
(a)     Commitment to Insure. Within five (5) days after the Effective Date,
Seller shall deliver to Buyer a commitment from the Title Company (the “Title
Commitment”) to provide at Closing a standard owner’s title insurance policy for
the Property in an amount equal to the Purchase Price (the “Title Policy”),
together with copies of all instruments identified as exceptions therein. The
cost of the Title Policy shall be prorated as set forth in Section 8(h) below.
Additionally, Buyer hereby acknowledges and confirms that Buyer has heretofore
received from Seller a copy of the most recent ALTA/ACSM survey of the Property
in Seller’s possession, dated as of December 5, 2007 and prepared by John Noel
Nicholls, R.P.L.S. No. 4402 on behalf of Pape-Dawson Engineers, Inc., Job No.
9439-07 (the “Existing Survey”). Buyer, at its option and expense, may obtain a
new survey, or an update of the Existing Survey of the Real Property (the
“Survey”).
(b)    During the Inspection Period, Buyer shall review title to the Real
Property as disclosed by the Title Commitment and, if obtained, the Survey.
Seller shall have no obligation to cure title objections except (i) to satisfy
and remove liens of an ascertainable amount affecting the Property, which liens
Seller shall cause to be released at the Closing or affirmatively insured over
by the Title Company, or (ii) those which Seller has agreed in writing to cure
or have removed. Seller further agrees to remove any exceptions or encumbrances
to title which are created by Seller after the Effective Date of this Agreement
without Buyer’s written consent. Within five (5) business days after Buyer’s
receipt of the Title Commitment, Buyer shall give Seller written notice of any
objections that Buyer has to the Title Commitment (the “Objection Notice”).
Seller shall notify Buyer within five (5) days of receipt of the Objection
Notice whether Seller intends to cure or satisfy Buyer’s objections. It shall be
an express condition to Buyer’s obligation to close hereunder that Seller cures
or satisfies any title or survey objections it has agreed in writing to cure.
Buyer may terminate this Agreement under this Section 6(b) and receive a refund
of the Deposit (including the Hard Deposit but less the Independent Contract
Consideration) (i) at any time prior to the expiration of the Inspection Period
or if Seller fails to remove any exceptions or encumbrances to title which are
created by Seller after the Inspection Period without Buyer’s written consent,
solely on account of a title objection of Buyer set forth in the Objection
Notice which title objection Seller has not agreed in writing to cure, or (ii)
if the Title Company revises the Title Commitment after the expiration of the
Inspection Period to add or modify exceptions in a material adverse manner, if
such additions or modifications are not acceptable to Buyer and are not removed
by the Closing Date. Seller shall execute at Closing an affidavit as to
authority, the rights of tenants in occupancy and the status of mechanics’ liens
(and sufficient to remove from the Title Policy any exception for mechanics’
liens filed against the Real Property which relate to any matters occurring
prior to the Closing Date) in form acceptable to Seller as the Title Company
shall require for the issuance of the Title Policy. The Title Policy may be
delivered after Closing if that is customary in the locality.


6
LW:1030385.6

--------------------------------------------------------------------------------




7.
    Delivery of Possession. Actual sole and exclusive physical possession of the
Property shall be given to Buyer at Closing unoccupied and free of any leases,
claims to or rights of possession other than the rights of tenants under Leases
by delivery of the keys to the Property and Seller’s special or limited warranty
deed (the “Deed”) in the form attached hereto as Exhibit B, and Seller’s bill of
sale in the form of Exhibit C to this Agreement duly executed by Seller (the
“Bill of Sale”).
8.
    Apportionments. All property related items of income and expense, including
but not limited to the following, shall be apportioned between Seller and Buyer
as of 11:59 p.m. on the day prior to the Closing Date (the “Pro Ration Date”) as
follows:
(a)
    Taxes.     All real estate taxes, charges, and assessments affecting the
Property (collectively, “Taxes”) shall be prorated on a per diem basis as of the
Pro Ration Date, applying any discount for early payment applicable as of the
Pro Ration Date, and on the basis of the actual fiscal year for which such taxes
are assessed, and Buyer shall assume liability for payment of Taxes accruing in
the year in which Closing occurs.  In the event that the amount of Taxes for the
current year is unknown at Closing, the Taxes shall be prorated based on the
mill rate for taxes assessed for the immediately preceding year, taking into
account the current appraised value for the Property issued by the County
Appraisal District, and Buyer shall notify Seller of any necessary adjustment to
such proration within thirty (30) days when correct tax figures are known, and
thereafter any necessary adjustments shall be made. Buyer hereby acknowledges
and agrees that Seller has or may file appeals (the “Appeals”) with respect to
the current fiscal year and also with respect to prior year(s) ad valorem
property taxes applicable to the Property (the “Appealed Taxes”). Seller shall
be entitled, in Seller’s sole discretion, to continue to pursue such Appeals
after the Closing Date but no settlement of any of the Appeals as to the current
fiscal year shall be agreed to by Seller without the prior written consent of
Buyer which shall not be unreasonably withheld or delayed. In the event that any
such Appeal is successful in reducing the amount of Appealed Taxes payable with
respect to prior years, Seller shall be entitled to the full amount of any
rebate, refund or reduction resulting from such Appeal. In the event that any
such Appeal is successful in reducing the amount of Appealed Taxes payable with
respect to the current fiscal year, Seller and Buyer shall prorate the net
proceeds of any rebate, refund or reduction resulting from such Appeal relating
to the current fiscal year, after payment of Seller’s third party costs incurred
in connection with the Appeal. This provision shall expressly survive Closing
and the recordation of the Deed.
(b)
    Rents.     Rents and other recurring income relating to the Property and
collected by Seller for the month in which Closing occurs shall be deemed earned
ratably on a per diem basis and shall be prorated as of the Pro Ration Date.
Amounts collected by Seller prior to the date of Closing as rent for each day
occurring after the Pro Ration Date and all other prepaid amounts shall be
credited to the Buyer at Closing. All such amounts collected by Seller or Buyer
from tenants or other payors after Closing shall be paid over and applied in the
following order of priority: (i) first, on account of rents and other sums due
to Seller and Buyer (and pro‑rated between them as of the Pro Ration Date) for
the month in which Closing occurs; (ii) then, on account of rents and other sums
due to Buyer for the then current month; (iii) for a period of six (6) months
after Closing, on account of delinquent rents and other sums due to Seller for
the period prior to Closing from such tenant; and (iv) thereafter, to Buyer.
(c)
    Other. All normal and customarily proratable items including without
limitation operating


7
LW:1030385.6

--------------------------------------------------------------------------------




expenses, personal property taxes, minimum water and sewer rentals, payments due
under the Contracts which are to be assigned to Buyer, prepaid license fees and
other charges for licenses and permits for the Real Property which will remain
in effect for Buyer’s benefit after Closing and municipal rubbish removal
charges, shall be apportioned pro rata between Seller and Buyer on a per diem
basis based upon a calendar year or month as applicable.
(d)
    Security Deposits. The total sum of all tenant security deposits currently
held by Seller, together with all interest earned thereon as of the Closing
Date, shall be transferred to Buyer at Closing by operation of a credit against
the Purchase Price.
(e)
    Utility Meter Readings. Seller shall obtain readings of the water, electric,
gas and other utility meters servicing the Real Property (other than meters
measuring exclusively utility consumption which is to be paid in full by tenants
under Leases) to a date no sooner than two (2) days prior to the Closing Date.
At or prior to Closing, Seller shall pay all charges based upon such meter
readings, adjusted to include a reasonable estimate of the additional charges
due for the period from the dates of the respective readings until the Closing
Date. If Seller is unable to obtain readings of any meters prior to the Closing
Date, Closing shall be completed without such readings and upon the obtaining
thereof, Seller shall pay the charges incurred prior to the Closing Date as
reasonably determined by both Buyer and Seller based upon such readings, and at
Closing, Seller shall deposit with the Title Company an amount reasonably
estimated to represent the anticipated obligation of Seller under this sentence.
(f)
    RUBS. In addition to any other prorations described in this Agreement, any
ratio utility billing systems (“RUBS”) applicable to the Property, for the
following categories of utilities and other reimbursements: (i) electricity,
(ii) gas, (iii) water / sewer, (iv) trash, (v) pest control and (vi) other,
attributable to the uncollected or trailing collections two calendar months
prior to Closing will be reflected as a credit to Seller at Closing and will be
calculated for closing purposes on the uncollected or trailing collections
monthly periods based on the monthly average actual trailing RUBS for six months
prior to Closing according to the income statements prepared by Seller and
provided to Buyer.  A subsequent cash adjustment of RUBS between Seller and
Buyer will be made when actual figures are available, but in all events within
90 days after the Closing Date.  Seller and Buyer each agree to provide such
information as the other may reasonably request regarding RUBS and the billing,
collection, and payment thereof.
(g)
    True-up. Subsequent to the Closing, if at any time during the 30-day period
following Closing the actual amount of any pro-rated items that were based upon
estimations at Closing, including without limitation, utilities and other
operating expenses with respect to the Property for the month in which the
Closing occurs, are determined, the parties agree to adjust the proration of
utilities and other operating expenses and, if necessary, to refund or repay
such sums as shall be necessary to effect such adjustment. For clarification,
this Section 8(g) shall not apply to Taxes, Rents or RUBS which shall be
pro-rated and paid under Sections 8(a), 8(b) and 8(f) respectively. This
provision shall survive Closing and recordation of the Deed.
(h)
    Closing Costs. Seller shall pay (i) ½ of all escrow fees; (ii) premium for a
basic TLTA T-1 owner’s policy(s) of title insurance; and (iii) all of Seller’s
legal costs and expenses. Buyer shall pay (i)


8
LW:1030385.6

--------------------------------------------------------------------------------




title premiums for any endorsements to the owner’s policy of title insurance,
together with all costs and premiums relating to any loan policy of title
insurance and endorsements for the benefit of Buyer’s lender, if any (ii) cost
of the Survey, (iii) ½ of all escrow fees, (iv) all other closing and recording
costs with respect to the conveyance of the Property, (v) all costs, fees,
recordation taxes and assessments with respect to any financing, and (vi)
Buyer’s legal costs and expenses. All other costs and expenses incurred in
connection with the transaction contemplated hereby and not specifically
allocated herein shall be paid by the party incurring the same. It is
contemplated by the parties that no realty transfer taxes, including without
limitation, any state or local transfer taxes or recordation charges, will be
due as a result of this transaction
(i)
    Up Front Payments. Any one-time inducement payments or other non-refundable
fees, royalties or other payments made or paid to the owner of the Property
under any Contract assumed by Buyer at Closing, including, but not limited to,
any payments made to the owner of the Property under any cable agreement (“Up
Front Payments”), shall not be apportioned pro rata between Seller and Buyer and
Buyer shall not receive any credit from Seller at closing for any portion of any
One-Time Payment attributable or allocable to any period of time from and after
Closing. Any Up Front Payments received by Seller within the 12-month period
prior to Closing shall be prorated.
(j)
    Any credit due to Buyer pursuant to Section 8 shall be applied as a credit
against the Purchase Price, and any credit due to Seller pursuant to Section 8
shall be paid by Buyer to Seller at Closing as an addition to the Purchase
Price.
9.
    Property Condition. THE PROPERTY IS BEING SOLD IN AN “AS IS,” “WHERE IS”
CONDITION AND “WITH ALL FAULTS” AS OF THE EFFECTIVE DATE, SUBJECT TO NORMAL WEAR
AND TEAR AND DAMAGE BY FIRE OR OTHER CASUALTY AS SET FORTH HEREIN. EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, BUYER ACKNOWLEDGES AND AGREES THAT SELLER
HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY NEGATES AND DISCLAIMS ANY
REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF
ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN,
PAST, PRESENT OR FUTURE, AND NO RESPONSIBILITY HAS BEEN OR IS ASSUMED AND/OR
UNDERTAKEN BY SELLER OR BY ANY PARTNER, OFFICER, DIRECTOR, PERSON, FIRM, AGENT,
ATTORNEY OR REPRESENTATIVE ACTING OR PURPORTING TO ACT ON BEHALF OF SELLER AS
TO, CONCERNING OR WITH RESPECT TO (I) THE CONDITION OR STATE OF REPAIR OF THE
PROPERTY; (II) THE COMPLIANCE OR NONCOMPLIANCE OF THE PROPERTY WITH ANY
APPLICABLE LAWS, REGULATIONS OR ORDINANCES (INCLUDING, WITHOUT LIMITATION, ANY
APPLICABLE ZONING, BUILDING, HANDICAPPED ACCESSIBILITY, OR DEVELOPMENT LAWS,
CODES, RULES AND REGULATIONS); THE HABITABILITY, MERCHANTABILITY, MARKETABILITY,
PROFITABILITY, OR FITNESS FOR A PARTICULAR PURPOSE OF THE PROPERTY; (III) THE
MANNER OR QUALITY OF THE CONSTRUCTION OR MATERIALS, IF ANY, INCORPORATED WITHIN
THE PROPERTY; (IV) THE SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES
AND USES WHICH BUYER MAY CONDUCT THEREON; (V) THE VALUE, EXPENSE OF OPERATION,
OR INCOME POTENTIAL OF THE PROPERTY; (VI) ANY OTHER FACT OR CONDITION WHICH HAS
OR MIGHT AFFECT THE PROPERTY OR THE CONDITION, STATE OF REPAIR, COMPLIANCE,
VALUE, EXPENSE OF OPERATION OR INCOME POTENTIAL OF THE PROPERTY OR ANY PORTION
THEREOF; OR (VII) WHETHER


9
LW:1030385.6

--------------------------------------------------------------------------------




THE PROPERTY CONTAINS ASBESTOS OR ANY OTHER HARMFUL, HAZARDOUS OR TOXIC
SUBSTANCES OR PERTAINING TO THE EXTENT, LOCATION OR NATURE OF SAME, OR THE
CONDITION OF THE PROPERTY, INCLUDING WITHOUT LIMITATION, WATER, SOIL, AND
GEOLOGY. THE PARTIES AGREE THAT ALL UNDERSTANDINGS AND AGREEMENTS HERETOFORE
MADE BETWEEN THEM OR THEIR RESPECTIVE AGENTS OR REPRESENTATIVES ARE MERGED IN
THIS AGREEMENT AND THE EXHIBITS HERETO ANNEXED, WHICH ALONE FULLY AND COMPLETELY
EXPRESS THEIR AGREEMENT. BUYER SHALL NOT RELY UPON ANY STATEMENT OR
REPRESENTATION BY OR ON BEHALF OF SELLER UNLESS SUCH STATEMENT OR REPRESENTATION
IS SPECIFICALLY SET FORTH IN THIS AGREEMENT.
BUYER WAIVES AND RELEASES SELLER FROM ANY PRESENT OR FUTURE CLAIMS ARISING FROM
OR RELATING TO THE PRESENCE OR ALLEGED PRESENCE OF ASBESTOS, OR ANY OTHR
HARMFUL, HAZARDOUS OR TOXIC SUBSTANCES IN, ON, UNDER OR ABOUT THE PROPERTY
INCLUDING, WITHOUT LIMITATION, ANY CLAIMS UNDER OR ON ACCOUNT OF (I) THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, AS
THE SAME MAY HAVE BEEN OR MAY BE AMENDED FROM TIME TO TIME; (II) ANY OTHER
FEDERAL, STATE OR LOCAL LAW, ORDINANCE, RULE OR REGULATION, NOW OR HEREAFTER IN
EFFECT, THAT DEALS WITH OR OTHERWISE IN ANY MANNER RELATES TO ENVIRONMENTAL
MATTERS OF ANY KIND; OR (III) THIS AGREEMENT OR THE COMMON LAW. THE TERMS AND
PROVISIONS OF THIS PARAGRAPH SHALL SURVIVE CLOSING HEREUNDER.


BUYER ACKNOWLEDGES THAT BUYER IS A SOPHISTICATED BUYER WHO IS FAMILIAR WITH THIS
TYPE OF PROPERTY. BUYER IS ACQUIRING THE PROPERTY “AS IS,” “WHERE IS” AND “WITH
ALL FAULTS,” IN ITS PRESENT STATE AND CONDITION, WITHOUT REPRESENTATION OR
WARRANTY BY SELLER OR ANY OF ITS REPRESENTATIVES OR AGENTS AS TO ANY MATTERS
WHATSOEVER EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH IN THIS AGREEMENT, AND TO
THE MAXIMUM EXTENT PERMITTED BY LAW, NO PATENT OR LATENT CONDITION AFFECTING THE
PROPERTY IN ANY WAY, WHETHER OR NOT KNOWN OR DISCOVERABLE OR HEREAFTER
DISCOVERED, SHALL AFFECT BUYER’S OBLIGATIONS HEREUNDER, NOR SHALL ANY SUCH
CONDITION GIVE RISE TO ANY RIGHT OF DAMAGES, RESCISSION OR OTHERWISE AGAINST
SELLER.


10.
    Representations and Warranties of Seller. Except, in all cases, for any
fact, information or condition disclosed in the Documents, Title Commitment,
Existing Survey, Survey, Existing Environmental Report, Contracts, or which is
otherwise known to Buyer prior to Closing, Seller makes the following
representations and warranties to Buyer, which representations and warranties
are true and correct as of the date of this Agreement (the “Seller
Representations”):
(a)
    Seller is a limited liability company, duly formed, validly existing and in
good standing under the laws of the State of Delaware, with all legal power and
authority to undertake, observe and perform all of Seller’s agreements and
obligations hereunder.
(b)
    Seller has full power, authority and legal right to execute, deliver and
comply with this Agreement, and all actions of the Seller and other
authorizations necessary or appropriate for the


10
LW:1030385.6

--------------------------------------------------------------------------------




execution and delivery of and compliance with this Agreement have been taken or
obtained and this Agreement constitutes the valid and legally binding obligation
of the Seller enforceable against it in accordance with its terms; and the
individual executing this Agreement and each of the documents executed in
connection herewith on behalf of the Seller has the power and authority to do
so. This Agreement and all documents executed by Seller that are to be delivered
to Buyer at Closing (i) are, or at the time of Closing will be, duly authorized,
executed and delivered by Seller, and (ii) do not, and at the time of Closing
will not, violate any provision of any agreement or judicial order to which
Seller is a party; and
(c)
    No consents are required to be obtained from, and no filings are required to
be made with, any governmental authority or third party in connection with the
execution and delivery of this Agreement by Seller or the consummation by Seller
of the transactions contemplated hereby.
(d)
    Seller is not a foreign person within the meaning of Section 1445 of the
Internal Revenue Code of 1986, as amended.
(e)
    To Seller’s knowledge, the rent roll attached hereto as Exhibit “D” is, and
all rent rolls provided to Buyer hereunder shall be, true, correct and genuine
in all material respects as of the date shown thereon.


(f)
    To Seller’s knowledge, Seller has not received written notice of any
material default under any of the Contracts that will not be terminated on the
Closing Date.


(g)    To Seller’s knowledge, prior to the Effective Date, Seller has not
received written notice of any action, suit, violation, arbitration,
administrative or judicial proceeding, or unsatisfied order or judgment against
Seller which pertains directly to the Property or the transaction contemplated
by this Agreement, which in either case, if adversely determined, would have a
material adverse effect on the use, operation or value of the Property.


(hi)     To Seller’s knowledge, prior to the Effective Date, Seller has not
received written notice of any pending condemnation proceedings relating to the
Property.


(i)    To Seller’s knowledge, prior to the Effective Date, Seller has not
received any written notice from Seller’s current insurance carrier of any
defects or inadequacies in or on the Property or any part or component thereof
that would materially and adversely affect the insurability of the Property or
cause any material increase in the premiums for insurance for the Property, that
have not been cured or repaired.


(j)    Seller is solvent, has not made a general assignment for the benefit of
its creditors, and has not admitted in writing its inability to pay its debts as
they become due, nor has Seller filed, nor does it contemplate the filing of,
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or any other proceeding for the relief of debtors in general, nor
has any such proceeding been instituted by or against Seller, nor is any such
proceeding to Seller’s knowledge threatened or contemplated. The sale of the
Property will not render Seller insolvent.




11
LW:1030385.6

--------------------------------------------------------------------------------




(k)    Copies of all Contracts which have been or will be delivered by Seller to
Buyer are true, correct and complete in all material respects and include any
material amendments or modifications thereto.


(l)    Seller has no employees which Purchaser shall be obligated to employ
following the Closing.
        
Seller and Buyer agree that Seller’s Representations shall survive Closing for a
period of nine (9) months (the “Survival Period”) and Seller shall have no
liability after the Survival Period with respect to any of the Seller
Representations contained herein. Any representations or warranties made to
“Seller’s knowledge” shall not be deemed to imply any duty of inquiry. Buyer
hereby waives any right Buyer may have to commence any action(s) to enforce any
alleged breach and/or violation of any representations of Seller as set forth in
this Agreement or to seek damages in connection therewith in the event that
Buyer obtains actual knowledge of any such alleged breach and/or violation prior
to Closing and fails to give Seller notice thereof before the Closing Date or
proceeds to Closing with such knowledge.


11.
    Representations and Warranties of Buyer. Buyer, to induce Seller to enter
into this Agreement and to complete Closing, makes the following representations
and warranties to Seller, which representations and warranties are true and
correct as of the date of this Agreement, and shall be true and correct at and
as of the Closing Date in all respects as though such representations and
warranties were made both at and, as of the date of this Agreement, and except
as otherwise set forth herein, at and as of the Closing Date.
(a)
    Buyer is a limited liability company, duly formed, validly existing and in
good standing under the laws of the State of Nevada with all legal power and
authority to undertake, observe and perform all of Buyer’s agreements and
obligations hereunder.
(b)
    Buyer has full power, authority and legal right to execute, deliver and
comply with this Agreement, and all actions of the Buyer and other
authorizations necessary or appropriate for the execution and delivery of and
compliance with this Agreement have been taken or obtained and this Agreement
constitutes the valid and legally binding obligation of the Buyer enforceable
against it in accordance with its terms; and the individual executing this
Agreement and each of the documents executed in connection herewith on behalf of
the Buyer has the power and authority to do so. This Agreement and all documents
executed by Buyer that are to be delivered to Seller at Closing (i) are, or at
the time of Closing will be, duly authorized, executed and delivered by Buyer,
and (ii) do not, and at the time of Closing will not, violate any provision of
any agreement or judicial order to which Buyer is a party.
(c)
    No consents are required to be obtained from, and no filings are required to
be made with, any governmental authority or third party in connection with the
execution and delivery of this Agreement by Buyer or the consummation by Buyer
of the transactions contemplated hereby.
(d)
    Neither Buyer nor any of its affiliates is, nor will they become, a person
or entity with whom U.S. persons or entities are restricted from doing business
under regulations of the Office of Foreign Asset


12
LW:1030385.6

--------------------------------------------------------------------------------




Control (“OFAC”) of the Department of the Treasury (including those named on
OFAC’s Specially Designated and Blocked Persons List) or under any statute,
executive order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism) or other governmental action and does not, to its
actual knowledge, engage in any dealings or transactions or be otherwise
associated with such persons or entities.
(e)
    Buyer acknowledges that the Property may be subject to the federal Americans
With Disabilities Act (the "ADA") and the federal Fair Housing Act (the "FHA").
The ADA requires, among other matters, that tenants and/or owners of "public
accommodations" remove barriers in order to make the Property accessible to
disabled persons and provide auxiliary aids and services for hearing, vision or
speech impaired persons. Seller makes no warranty, representation or guarantee
of any type or kind with respect to the Property's compliance with the ADA or
the FHA (or any similar state or local law), and Seller expressly disclaims any
such representation except as expressly provided herein. Buyer acknowledges that
it is solely responsible for determining whether the Property complies with the
ADA and the FHA. The provisions of this Section 11(e) shall survive indefinitely
the Closing or earlier termination of this Agreement and shall not be merged
into the Deed or other closing documents.
(f)
    It is expressly acknowledged by Buyer that, notwithstanding anything to the
contrary contained herein, this transaction is not subject to any financing
contingency and no financing for this transaction shall be provided by Seller.
(g)
    Buyer is a sophisticated and experienced Buyer of commercial properties
including without limitation, apartment projects, and has participated in and is
familiar with the acquisition, redevelopment, ownership, management, and
operation of real estate projects similar to the Property. Buyer has or will
have under the terms of this Agreement adequate opportunity to complete and will
have completed all physical, financial, legal and regulatory investigations and
examinations relating to the Property that it deems necessary.
12.
    Operations Prior to Closing. Between the date of the execution of this
Agreement and Closing:
(a)
    Operations and Management. During the pendency of this Agreement, Seller
shall carry on its business and activities relating to the Property,
substantially in the same manner as it did before the Effective Date. Seller
shall maintain the physical condition of the Property in substantially its
current condition, reasonable wear and tear and damage by fire and other
casualty excepted. This obligation shall include an obligation to make ready all
units becoming vacant more than 5 business days prior to Closing, failing which
Buyer shall be entitled to a credit against the Purchase Price equal to $750.00
per unit not so made ready.
(b)
    Compliance with Obligations. Seller shall comply in all material respects
with the obligations of Seller under the Leases, the Contracts and all other
agreements and contractual arrangements by which Seller and/or the Property are
bound or affected. Seller shall maintain its current insurance policy in full
force and effect and shall pay all required premiums and other charges.


13
LW:1030385.6

--------------------------------------------------------------------------------




(c)
    New Contracts; New Leases. Seller shall not enter into any contract for or
on behalf of or affecting the Property which cannot be terminated upon no more
than thirty (30) days’ prior notice or without charge, cost, penalty or premium,
and, after expiration of the Inspection Period, shall not renew, fail to give a
notice which, in the absence of which, will result in an automatic renewal of,
modify, cancel or terminate any Contracts except in accordance with notices
given by Buyer under Section 5(c). Notwithstanding anything to the contrary set
forth herein, Seller may enter into new leases or renewal leases for all or any
portion of the Property in accordance with its current leasing parameters and
procedures.
(d)
    Updated Due Diligence. Upon written request, Seller shall provide Buyer with
updated rent rolls, financials, aged receivables, and delinquency reports;
provided, however, (i) updates shall not be requested more frequently than once
per month, (ii) rent rolls and delinquency reports shall be updated by the 15th
of each month, and (iii) financials and aged receivables shall be available by
the 25th of each month until Closing.
13.
    Casualty.
(a)
    Destruction. If at any time prior to the Closing Date any portion of the
Property should sustain damage by fire or other casualty (a “Casualty”), Seller
shall promptly give written notice not later than three (3) business days after
the Casualty (“Casualty Notice”) thereof to Buyer, which notice shall include
Seller’s estimate of the time and cost necessary to repair or remedy the damage
caused by such Casualty. If the Property is the subject of a Casualty which is
material, Buyer shall have the right, at its sole option, of terminating this
Agreement (by written notice to Seller and Escrow Holder given within ten (10)
business days after receipt of the Casualty Notice from Seller) and Buyer shall
be entitled to a refund of the Deposit (including the Hard Deposit). For
purposes hereof, a “material” Casualty is one where the cost of restoring the
Improvements to their condition prior to the Casualty will equal or exceed
$1,000,000. If Buyer does not terminate this Agreement, the proceeds of any
insurance with respect to the Property paid to Seller between the date of this
Agreement and the Closing Date shall be paid over to Buyer at the time of
Closing (less any amount expended by Seller under Section 13(b) below) and all
unpaid claims and rights in connection with losses to the Property shall be
assigned to Buyer at Closing with the written consent of the insurer, and the
amount of the deductible required to be paid under the Seller’s applicable
insurance policy or policies will be paid to Buyer, without in any manner
affecting the Purchase Price.
(b)
    Repairs. If the Property is the subject of a Casualty, but Buyer does not
terminate this Agreement pursuant to the provisions of Section 13(a) above, then
Seller shall cause all temporary repairs to be made to the Property as shall be
required to prevent further deterioration and damage to the Property prior to
the Closing Date. Seller shall have the right to be reimbursed from the proceeds
of any insurance with respect to the Property paid between the date of this
Agreement and the Closing Date for the actual cost of all such repairs made
pursuant to this Section 13(b). Except for the obligation of Seller to repair
the Property set forth in this Section 13(b), Seller shall have no other
obligation to repair any Casualty, damage or destruction in the event Buyer does
not elect to terminate this Agreement pursuant to the provisions of Section
13(a), and in such event, Buyer shall accept the Property at Closing as damaged
or destroyed by the Casualty.


14
LW:1030385.6

--------------------------------------------------------------------------------




14.
    Eminent Domain. If any condemnation or eminent domain (a “Taking”) affects
all or any part of the Property prior to Closing, or if any proceeding for a
Taking is commenced prior to Closing, or if notice of the contemplated
commencement of a Taking is given prior to Closing, Seller shall deliver written
notice of such Taking to Buyer and Buyer, to the extent such Taking is material,
shall have the right, at its sole option, of terminating this Agreement (by
written notice to Seller within ten (10) days after receipt by Buyer of written
notice from Seller of the Taking and Buyer shall be entitled to a refund of the
Deposit (including the Hard Deposit). For purposes hereof, a “material” Taking
shall mean a Taking of all or any portion of the Property which causes (i) a
reduction in the area of the Land of ten (10%) or more, (ii) a reduction in the
number of parking spaces available at the Property that causes the Property to
violate local zoning codes or ordinances, (iii) a adverse effect on the ingress
and egress to and from the Property that results in the material interference
with access to the Property, or (iv) a material reduction in the gross income
that it is anticipated will be generated at the Property that results in Buyer’s
inability to finance the Property . If Buyer does not terminate this Agreement,
the Purchase Price shall be reduced by the total of any awards or damages
received by Seller, and Seller shall, at Closing, be deemed to have assigned to
Buyer all of Seller’s right, title and interest in and to any awards or damages
to which Seller may have become entitled or may thereafter be entitled by reason
of any exercise of the power of eminent domain or condemnation with respect to
or for the Taking of the Property or any portion thereof.
15.
    Items to be Delivered at Closing.
(a)
    By Seller. At Closing, Seller shall deliver to Buyer the following:
(i)
    Deed. The Deed;
(ii)
    Bill of Sale. The Bill of Sale for the transfer of the Personal Property;
(iii)
    Assignments of Leases and Contracts. Assignments in the form of Exhibit E
and Exhibit F, respectively, of Seller’s interest in the Leases and the
Contracts (to the extent not required to be terminated before Closing) to be
assigned to Buyer, assigning to Buyer or Buyer’s assignee all of the lessor’s
and Seller’s rights, title and interest in the Leases and such Contracts;
(iv)
    Keys. All keys, security cards and security codes to the Property in
Seller’s possession;
(v)
    Title Company Affidavits. Such affidavits reasonably required by the Title
Company to delete the so-called “standard exceptions” (other than the standard
survey exceptions) and date the Title Policy no earlier than the date of
Closing;
(vi)
    Updated Rent Roll. A rent roll in the form of Exhibit D of the rents and
other charges and payments due from tenants under the Leases, including without
limitation any which are in arrears, all dated as of the Closing Date and
certified by Seller as true and correct to the best of Seller’s knowledge;


15
LW:1030385.6

--------------------------------------------------------------------------------




(vii)
    State Forms. Any forms required by the County or State in connection with
the conveyance of the Property and the recordation of the Deed;
(viii)
    Plans and Specifications. To the extent in Seller’s possession, all plans
and specifications for the improvements which constitute a part of the Property
and all alterations and additions thereto, and project manuals for the Property;
(ix)
    Books and Records. Duplicate copies of all books, records and operating
reports in Seller’s possession which are necessary to insure continuity of
operation of the Property;
(x)
    FIRPTA. If Seller is not a foreign person or entity within the meaning of
Sections 1445 and 7701 of the IRS Code, a form as required by Section 1445 of
the Internal Revenue Code of 1986, as amended (the “Code”) in the form attached
as Exhibit G hereto; and
(xi)
    Tenant Notice Letter. A letter to the tenants of the Property indicating
that the Property has been sold to Buyer and directing that all future rental
payments be sent to Buyer in the form attached as Exhibit H hereto (the “Tenant
Notice Letter”); and
(xii)
    Resolutions; Title Company Affidavits, Etc. Resolutions and certificates as
required to evidence good standing and the due authorization of the execution
and performance of this Agreement and the documents to be delivered pursuant
hereto together with all affidavits, indemnities and other agreements required
by the Title Company; and
(xiii)
    Other Documents. Any other documents required to be delivered pursuant to
any other provisions of this Agreement.
(b)
    By Buyer. At Closing, Buyer shall deliver to Seller the following:
(i)
    Purchase Price. The balance of the Purchase Price;
(ii)
    Assumption Agreements. Assumption agreements, in the form of Exhibit E and
Exhibit F respectively, of the Leases and of the Contracts to be assigned to
Buyer, duly executed and acknowledged by Buyer;
(iii)
    Tenant Notice Letter. A counterpart to the Tenant Notice Letter duly
executed by Buyer;
(iv)
    Resolutions; Title Company Affidavits, Etc. Resolutions and certificates as
required to evidence good standing and the due authorization of the execution
and performance of this Agreement and the


16
LW:1030385.6

--------------------------------------------------------------------------------




documents to be delivered pursuant hereto together with all affidavits,
indemnities and other agreements required by the Title Company; and
(v)
    Other Documents. Any other document required to be delivered pursuant to any
other provisions of this Agreement.
16.
    Brokerage. Buyer and Seller represent and warrant to the other that it has
dealt with no broker, finder or other intermediary in connection with this sale
other than Berkadia (“Broker”). Seller agrees to pay all brokerage commissions
due to Broker in connection herewith. Buyer and Seller each agree to indemnify,
defend and hold the other harmless from and against all claims, demands, causes
of action, loss, damages, liabilities costs and expenses (including without
limitation attorneys’ fees and court costs) which the indemnified party may
incur arising by reason of the above representation being false.
17.    Indemnity. Buyer agrees to indemnify, defend and hold harmless Seller
from and against, and to reimburse Seller with respect to, any and all claims,
demands, causes of action, losses, damages, liabilities, costs and expenses
(including without limitation reasonable attorney’s fees and court costs)
asserted against or incurred by Seller by reason of or arising out of any Lease,
Contract, claim for damages or any other claim with respect to or accruing on or
after the Closing Date. Seller agrees to indemnify, defend and hold harmless
Buyer from and against, and to reimburse Buyer with respect to, any and all
claims, demands, causes of action, losses, damages, liabilities, costs and
expenses (including without limitation reasonable attorney’s fees and court
costs) asserted against or incurred by Buyer by reason of or arising out of any
Lease, Contract, claim for damages or any other claim accruing prior to the
Closing Date. The provisions of this Section 17 shall survive Closing and
recordation of the Deed.


1.
    Confidentiality. Buyer shall not disclose any Confidential Information (as
defined below) to any party other than (a) persons within Buyer’s organization,
Buyer’s affiliates, persons who may invest in, or co-purchase with Buyer, or
person with which Buyer has contracted, including attorneys, accountants,
appraisers, engineers, environmental consultants and other professionals engaged
for this contemplated transaction who are advised of the confidential nature of
the Confidential Information, (b) potential lenders and agents of potential
lenders who are advised of the terms of this Agreement related to the
Confidentiality Information, (c) as necessary to consummate the terms of this
Agreement or any financing relating thereto, and (d) subject to the last
sentence of this paragraph, as required by law or court order. “Confidential
Information” means the terms of this Agreement and all due diligence information
(including the Documents) provided to Buyer by Seller other than information of
public record or generally known to the public. Buyer will destroy any
electronic or paper documents constituting the Confidential Information, or
return it to Seller if appropriate, if the Closing does not occur or this
Agreement is terminated by Buyer or Seller before Closing. The confidentiality
provisions of this Section 18 shall not apply to any disclosures made by Buyer
as required by law, by court order, or in connection with any subpoena served
upon Buyer; provided Buyer shall provide Seller with written notice before
making any such disclosure. Buyer’s obligations under this Section 18 shall
survive termination of this Agreement.


Seller shall at all times keep the terms of this Agreement confidential, except
(i) to the extent necessary to comply with applicable laws and regulations
(including, without limitation, as may be required by law, by court order, or in
connection with any subpoena served upon Seller) and (ii) for consultation with
Seller’s legal counsel or accountants. Any such disclosure by Seller to third
parties


17
LW:1030385.6

--------------------------------------------------------------------------------




shall indicate that the information is confidential and should be so treated by
the third party. No press release or other public disclosure may be made by
Seller or any of its agents concerning this Agreement without the prior written
consent of Buyer. Seller’s obligations under this Section 18 shall survive
termination of this Agreement.


2.
    No Other Representations. Buyer acknowledges that neither Seller nor anyone
acting, or purporting to act, on behalf of Seller, has, except as expressly set
forth in this Agreement, made any representation or warranty with respect to the
Property.
3.
    Assignability. Buyer shall not have the right to assign its interest in this
Agreement without Seller’s advance written consent, which consent may be
withheld in Seller’s sole and absolute discretion. Buyer hereby agrees that any
assignment by Buyer, if consented to by Seller, shall not relieve Buyer of its
obligations and liabilities hereunder. Additionally, it shall be a condition of
any such assignment that the assignee assumes, in a written instrument delivered
to Seller (in form and content reasonably acceptable to Seller), all obligations
of Buyer hereunder. Seller’s approval of any assignment of Buyer’s interest in
this Agreement shall not constitute a waiver of Seller’s right to approve any
subsequent assignments.
Notwithstanding the terms of this Paragraph 20, Buyer shall have the right to
assign its rights and obligations under this Agreement to an affiliate of Buyer.
Buyer’s right to assign this Agreement shall be subject to execution by Buyer
and the assignee of a form of assignment agreement which provides that Buyer is
not released from its obligations under this Agreement and the assignee assumes
the obligation of Buyer under this Agreement. Buyer shall give notice of any
such proposed assignment to Seller not less than five (5) business days prior to
the scheduled the Closing Date. Upon such assignment, the assignee shall succeed
to all of the rights of Buyer under this Agreement (including without limitation
Buyer’s rights with respect to the Deposit) and shall assume all of Buyer’s
obligations under the Agreement. No such assignment shall relieve Buyer of any
liability under the Agreement in the event of a default by Buyer or its
assignee.


4.
    Notices.
(a)
    All notices, demands, requests or other communications from each party to
the other required or permitted under the term of this Agreement shall be in
writing and, unless and until otherwise specified in a written notice by the
party to whom notice is intended to be given, shall be sent to the parties at
the following respective addresses:
if intended for Buyer:        37th Parallel Properties Investment Group, LLC
1801 Bayberry Court, Suite 203
Richmond, VA 23226
Attn: Dan Chamberlain
Facsimile No.: 866.715.1215
Email: dchamberlain@37parallel.com


With a copy to:            Kim Lawrence
5720 LBJ Freeway, Suite 470
Dallas, TX 75240


18
LW:1030385.6

--------------------------------------------------------------------------------




Facsimile No. 469-916.9799
Email: kim@kimlawrencepc.com
                             
if intended for Seller:        RRE Villas Holdings, LLC
c/o Resource Real Estate, Inc.
1845 Walnut Street, 18th Floor
Philadelphia, PA 19103
Attn: Luke Perl, Transaction Manager
Facsimile No.: (215) 761-0452
Email: LPerl@Resourcerei.com


With a copy to:            Resource Real Estate, Inc.
1845 Walnut Street, 18th Floor
Philadelphia, PA 19103
Attn: Shelle Weisbaum, General Counsel
Facsimile No.: (215) 761-0452
Email: sweisbaum@resourcerei.com


And with a copy to:        Ledgewood, P.C.
Two Commerce Square
2001 Market Street, Suite 3400
Philadelphia, PA 19103
Attn: Stacy C. Bedwick, Esquire
Facsimile No.: (215) 735-2513
Email: sbedwick@ledgewood.com
         
Notices may be given on behalf of any party by its legal counsel.
(b)
    Each such notice, demand, request or other communication shall be deemed to
have been properly given for all purposes if (i) delivered by a nationally
recognized overnight courier service for next business day delivery, to its
addressee at such party’s address as set forth above or (ii) delivered via
facsimile transmission to the facsimile number listed above or via electronic
mail to the email address listed above, provided, however, that if such
communication is given via facsimile transmission or email, reasonable evidence
of delivery shall be provided by the transmitting party upon request.
(c)
    Each such notice, demand or request shall be deemed to have been given upon
the earlier of (i) actual receipt or refusal by the addressee or (ii) delivery
thereof.
5.
    Additional Escrow Provisions.
(e)
    Deposit. Title Company agrees to deposit the Deposit in an interest bearing
account, subject to the receipt from Buyer of a form W-9 for the purposes of
investing said funds and to hold and disburse said funds, and any interest
earned thereon, as hereinafter provided. Upon written notification from Seller
or Buyer in accordance with the terms of this Agreement, Title Company shall
release the funds in accordance with and pursuant to the written instructions.
In the event of a dispute between any of the


19
LW:1030385.6

--------------------------------------------------------------------------------




parties hereto sufficient in the sole discretion of Title Company to justify its
doing so, Title Company shall be entitled to tender unto the registry or custody
of any court of competent jurisdiction all money or property in its hands held
under the terms of this Agreement, together with such legal pleading as it deems
appropriate, and thereupon be discharged.
(f)
    Escrow Holder. Seller and Buyer covenant and agree that in performing any of
its duties under this Agreement, Title Company shall not be liable for any loss,
costs or damage which it may incur as a result of serving as Escrow Holder
hereunder, except for any loss, costs or damage arising out of its willful
default or gross negligence. Accordingly, Title Company shall not incur any
liability with respect to (i) any action taken or omitted to be taken in good
faith upon advice of its counsel given with respect to any questions relating to
its duties and responsibilities, or (ii) to any action taken or omitted to be
taken in reliance upon any document, including any written notice of instruction
provided for in this Agreement, not only as to its due execution and the
validity and effectiveness of its provisions, but also to the truth and accuracy
of any information contained therein, which Title Company shall in good faith
believe to be genuine, to have been signed or presented by a proper person or
persons and to conform with the provisions of this Agreement.
(g)
    Indemnity. Seller and Buyer hereby agree to indemnify and hold harmless
Title Company against any and all losses, claims, damages, liabilities and
expenses, including without limitation, reasonable costs of investigation and
attorneys' fees and disbursements which may be imposed upon or incurred by Title
Company in connection with its serving as Escrow Holder hereunder, except for
any loss, costs or damage arising out of its willful default, gross negligence
or failure to adhere to the terms or conditions of this Agreement. The
provisions of this Section shall survive termination of this Agreement.
6.
    Miscellaneous.
(a)
    Entire Agreement; Governing Law. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof,
supersedes all prior or other negotiations, representations, understandings and
agreements of, by or among the parties, express or implied, oral or written,
which are fully merged herein. The express terms of this Agreement control and
supersede any course of performance and/or customary practice inconsistent with
any such terms. Any agreement hereafter made shall be ineffective to change,
modify, discharge or effect an abandonment of this Agreement unless such
agreement is in writing and signed by the party against whom enforcement of such
change, modification, discharge or abandonment is sought. This Agreement shall
be governed by and construed under the laws of the State where the Real Property
is located.
(b)
    Liability. Notwithstanding anything to the contrary contained herein,
Seller’s shareholders, partners, members, the partners or members of such
partners or members, the shareholders of such partners or members, and the
trustees, officers, directors, employees, agents and security holders of Seller
and the partners or members of Seller assume no personal liability for any
obligations entered into on behalf of Seller and its individual assets shall not
be subject to any claims of any person relating to such obligations.  The
foregoing shall govern any direct and indirect obligations of Seller under this
Agreement. This provision shall expressly survive Closing and recordation of the
Deed or termination of this Agreement.


20
LW:1030385.6

--------------------------------------------------------------------------------




(c)
    Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties and their respective heirs, personal
representatives, successors and assigns.
(d)
    Provisions Separable. The provisions of this Agreement are independent of
and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other
provision may be invalid or unenforceable in whole or in part.
(e)
    Gender, etc. Words used in this Agreement, regardless of the number and
gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context indicates is appropriate.
(f)
    Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original as against any party whose
signature appears thereon, and all of which shall together constitute one and
the same instrument. This Agreement shall be binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected on this Agreement as the signatories.
Electronically transmitted counterparts of this Agreement or signature pages
hereof shall have the same force and effect as originals.
(g)
    Exhibits. All exhibits attached to this Agreement are incorporated by
reference into and made a part of this Agreement.
(h)
    No Waiver. Neither the failure nor any delay on the part of either party to
this Agreement to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of any such right, remedy, power or
privilege with respect to any other occurrence. No waiver shall be effective
unless it is in writing and is signed by the party asserted to have granted such
waiver.
(i)
    Headings. The headings incorporated in this Agreement are for convenience in
reference only, are not a part of this Agreement and do not in any way limit or
add to the terms and provisions of this Agreement.
(j)
    Interpretation. No provision of this Agreement is to be interpreted for or
against either party because that party or that party’s legal representative or
counsel drafted such provision.
(k)
    Time. TIME IS OF THE ESSENCE OF THIS AGREEMENT. In computing the number of
days for purposes of this Agreement, all days shall be counted, including
Saturdays, Sundays and holidays; provided, however, that if the final day of any
time period provided in this Agreement shall end on a Saturday, Sunday or legal
holiday, then the final day shall extend to 5:00 p.m. Eastern time of the next
full business day. For the purposes of this Section, the term “holiday” shall
mean a day other than a


21
LW:1030385.6

--------------------------------------------------------------------------------




Saturday or Sunday on which banks are closed in the state in which the Real
Property is located and the term “business day” shall mean a day other than
Saturday, Sunday or holiday.
(l)
    Attorney’s Fees. In connection with any litigation arising out of this
Agreement, the prevailing party shall be entitled to recover all costs incurred,
including reasonable attorney’s fees. For purposes of this Agreement,
“prevailing party” shall include, without limitation, a party obtaining
substantially the relief sought, whether by compromise, settlement or otherwise.
(m)
    No Recording of Agreement. Neither Seller nor Buyer shall cause or permit
this Agreement to be filed of record in any office or place of public record
and, if Buyer or Seller shall fail to comply with the terms hereof by recording
or attempting to record the same, such act shall not operate to bind or cloud
title to the Real Property.
(n)
    Negotiations. During the term of this Agreement, Seller shall not have the
right at to solicit backup offers and enter into discussions, negotiations, or
any other communications concerning or related to the sale of the Property with
any third party.
(o)
    WAIVER OF JURY TRIAL. BUYER WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT, (II) IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALING OF THE BUYER AND
SELLER IN RESPECT OF THIS AGREEMENT OR RELATED TRANSACTIONS, IN EACH CASE
WHETHER NOW EXISTING OR LATER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE. BUYER AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION WILL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT SELLER
MAY FILE A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF BUYER TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

    (p) 1031 Exchange. Buyer or Seller may desire to exchange, for other
property of like kind and qualifying use within the meaning of Section 1031 of
the Internal Revenue Code of 1986, as amended (the "Code"), and the Treasury
Regulations promulgated thereunder, fee title in the Project. Each of Buyer and
Seller expressly reserves the right to assign its rights, but not its
obligations, hereunder to a Qualified Intermediary as provided in Treasury Reg.
§1.1031(k)-1(g)(4) on or before Closing and each party hereby agrees to fully
cooperate with the other party, at no cost to such party, in the furtherance of
any such like-kind exchange pursuant to Code §1031 contemplated by either party
hereto.

    (q) Reporting Person. Each of Seller and Buyer hereby designate the Escrow
Holder as the “Reporting Person” as such term is utilized in Section 6045 of the
Internal Revenue Code of 1986, as amended, and regulations thereunder. Seller
agrees to provide the Title Company with such information as may be required for
the Escrow Holder to file a Form 1099 or other required form relative to the
Closing with the Internal Revenue Service. A copy of the filed Form 1099 or
other filed form shall be provided to Seller and Buyer simultaneously with its
being provided to the Internal Revenue Service.


22
LW:1030385.6

--------------------------------------------------------------------------------




24. Texas Disclosures. By its signature to this Agreement, Buyer hereby
acknowledges its receipt of the following notices at or before the execution of
this Agreement:
(a)
    Notice Regarding Possible Liability for Additional Taxes. If for the current
ad valorem tax year the taxable value of the Property that is the subject of
this Agreement is determined by a special appraisal method that allows for
appraisal of the Property at less than its market value, the Buyer may not be
allowed to qualify the Property for that special appraisal in a subsequent tax
year and the Property may then be appraised at its full market value. In
addition, the transfer of the Property or a subsequent change in the use of the
Property may result in the imposition of an additional tax plus interest as a
penalty for the transfer or the change in the use of the Property. The taxable
value of the Property and the applicable method of appraisal for the current tax
year is public information and may be obtained from the Bexar County Appraisal
District.
(b)
    Notice Regarding Possible Annexation. If the Property that is the subject of
this Agreement is located outside the limits of a municipality, the Property may
now or later be included in the extraterritorial jurisdiction of a municipality
and may now or later be subject to annexation by the municipality. Each
municipality maintains a map that depicts its boundaries and extraterritorial
jurisdiction. To determine if the Property is located within a municipality's
extraterritorial jurisdiction or is likely to be located within a municipality's
extraterritorial jurisdiction, contact all municipalities located in the general
proximity of the Property for further information.
(c)
    Property Located in a Certificated Service Area of a Utility Service
Provider. The Property that you are about to purchase may be located in a
certificated water or sewer service area, which is authorized by law to provide
water or sewer service to the properties in the certificated area. If the
Property is located in a certificated area there may be special costs or charges
that you will be required to pay before you can receive water or sewer service.
There may be a period required to construct lines or other facilities necessary
to provide water or sewer service to the Property. You are advised to determine
if the Property is in a certificated area and contact the utility service
provider to determine the cost that you will be required to pay and the period,
if any, that is required to provide water or sewer service to the Property.
(d)
    Notice Regarding District. If the Property is situated in a utility or other
statutorily created district providing water, sewer, drainage, or flood control
facilities and services, Chapter 49, Texas Water Code, requires Seller to
deliver and Buyer to sign the statutory notice relating to the tax rate, bonded
indebtedness, or standby fees of the district before final execution of this
Agreement.
(e)
    Notice Regarding Coastal Property. If the Property adjoins or shares a
common boundary with the tidally influenced submerged lands of the state,
Section 33.135, Texas Natural Resources Code, requires a notice regarding
coastal area property to be included as part of this Agreement.
(f)
    Lead Disclosure. If apartments or other residential units are on the
Property and the units were built before 1978, federal law requires a lead-based
paint and hazard disclosure statement to be made part of this Agreement.


23
LW:1030385.6

--------------------------------------------------------------------------------




(g)
    Mold Remediation. Section 1958.154, Texas Occupations Code, requires Seller
to provide Buyer a copy of any mold remediation certificate issued for the
Property during the five (5) years preceding the date the Seller sells the
Property.




[SIGNATURES CONTAINED ON FOLLOWING PAGE]





IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this Agreement as a sealed instrument as of the day and year first above
written.


 
SELLER:


RRE VILLAS HOLDINGS, LLC, a Delaware limited liability company


By: RCP Villas Manager, LLC, a Delaware limited liability company, its manager




By: _________________________________
Name:
Title:




BUYER:


37TH PARALLEL PROPERTIES INVESTMENT GROUP, LLC, a Nevada limited liability
company




By: _________________________________
Name:
Title:


Taxpayer ID Number: ____________________


24
LW:1030385.6

--------------------------------------------------------------------------------




JOINDER OF ESCROW HOLDER




For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned, the Escrow Holder named in the annexed
Agreement, hereby agrees to be bound by the provisions of the annexed Agreement
relating to the holding and disbursement of all monies paid to the undersigned
in escrow, and to disburse such sums strictly in accordance with the terms of
the Agreement.


Intending to be legally bound, the undersigned has caused this Joinder to be
executed by its duly authorized representative the ____day of July, 2016.




REPUBLIC TITLE OF TEXAS, INC.




By:_________________________
Name:
Title:














--------------------------------------------------------------------------------




EXHIBIT A


[LEGAL DESCRIPTION OF REAL PROPERTY]





FIELD NOTES
FOR


A 9.154 acre, or 398,736 square feet, more or less, tract of land situated
within Lots 94 and 95, Block 8 of the Rancho Mesa Subdivision, Unit-2C as
recorded in Volume 9509, Pages 125-126 of the Deed and Plat Records of Bexar
County, Texas, in New City Block (N.C.B.) 16129 of the City of San Antonio,
Bexar County, Texas, being the same as property described in the title
commitment referenced on the survey, and being more particularly described by
metes and bounds as follows:
BEGINNING:
At a found iron rod in the southwest right-of-way line of Henderson Pass, a
60-foot wide right-of-way, at the north corner of said Lot 94, the east corner
of a 72-foot wide drainage right-of-way, as recorded with the plat of Thousand
Oaks, Unit-17 in Volume 9400, Page 128 of the Deed and Plat Records of Bexar
County, Texas and the north corner of this tract;



THENCE:
Continuing along said right-of-way line of Henderson Pass as follows:



S 59°53’00” E, a distance of 158.16 feet to a found iron rod for a point of
curvature;


With said curve to the right, having a radius of 570.00, a central angle of
38°43’47”, a chord bearing and distance of S 40°31’06” E, 378.00 feet and an arc
length of 385.30 feet to a set ½" iron rod with yellow cap marked "Pape-Dawson"
for a point of tangency;


S 21°09’13” E, a distance of 23.38 feet to a set ½" iron rod with yellow cap
marked "Pape-Dawson" for a point of curvature;


With said curve to the left having a radius of 181.37 feet, a central angle of
15°17’15”, a chord bearing and distance of S 28°47’50” E, 48.25 feet and an arc
length of 48.39 feet to a set “x” in concrete for a point of reverse curvature;
and


With said curve to the right, having a radius of 1294.97 feet, a central angle
of 10°13’34”, a chord bearing and distance of S 31°19’41” E, 230.82 feet and an
arc length of 231.12 feet to a found iron rod for the northeast corner of Lot
96, Rancho Mesa Subdivision Unit-2C as recorded in Volume 9517, Page 25 of the
Deed and Plat Records of Bexar County, Texas and the east corner of this tract;


THENCE:
S 61°46’35” W, departing from said right-of-way line, along and with the common
line between Lot 94 and said Lot 96, a distance of 496.22 feet to a found iron
rod for the south corner of this tract;



THENCE:
N 45°17’29” W, a distance of 169.80 feet to a found iron rod;



THENCE:
N 52°13’29” W, a distance of 120.86 feet to a found railroad spike;



THENCE:
N 62°15’28” W, a distance of 18.27 feet to a found railroad spike;



A-1
LW:1030385.6

--------------------------------------------------------------------------------






THENCE:
N 39°38’32” W, a distance of 38.16 feet to a found railroad spike;



THENCE:
N 27°21’14” W, a distance of 28.58 feet to a found railroad spike;



THENCE:
N 04°42’24” E, a distance of 57.19 feet to a found railroad spike on the common
line between said Lots 94 and 95;



THENCE:
N 63°13’34” W, along said common line, a distance of 24.08 feet to a set ½" iron
rod with yellow cap marked "Pape-Dawson";



THENCE:
N 58°52’49” W, departing from said common line, a distance of 156.53 feet to a
found iron rod in the southeast line of a drainage easement as recorded with the
plat of Thousand Oaks, Unit-4 in Volume 6900, Page 113 and Volume 7100, Pages
248-252 of the said Deed and Plat Records of Bexar County, Texas for the west
corner of this tract being N 35°30’24” E, a distance of 12.00 feet from the west
corner of said Lot 94;



THENCE:
N 35°30’24” E, along and with said drainage easement and the northwest line of
said Lot 94, a distance of 358.67 feet to a found iron rod in the southeast line
of the aforementioned 72-foot wide drainage right-of-way;



THENCE:
Along and with said drainage right-of-way and the northwest line of said Lot 94,
the following:



N 23°14’26” E, a distance of 7.42 feet to a found iron rod;


THENCE:
N 35°24’30” E, a distance of 194.26 feet to the POINT OF BEGINNING and
containing 9.154 acres, in the City of San Antonio, Bexar County, Texas. The
above having been described in accordance with a survey prepared by Pape-Dawson
Engineers, Inc.



Prepared by:
Pape-Dawson Engineers, Inc.

Job No.:
9439-07

Date:
December 12, 2007

Revised:
December 26, 2007.

Doc. Id.:
N:\Survey07\7-9500\9439-07\Word\fn9439-07.doc







A-2
LW:1030385.6

--------------------------------------------------------------------------------





EXHIBIT B




When recorded, return to:

                    
                    
                    
Attention:                 


NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S
LICENSE NUMBER.




SPECIAL WARRANTY DEED




RRE VILLAS HOLDINGS, LLC, a Delaware limited liability company (“Grantor”),
whose address is c/o Resource Real Estate, Inc., 1845 Walnut Street, 18th Floor,
Philadelphia, PA 19103, for and in consideration of the sum of Ten and No/100
Dollars ($10.00) paid to Grantor and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, has GRANTED,
BARGAINED, SOLD and CONVEYED and does hereby GRANT, BARGAIN, SELL and CONVEY
unto                 , a                  (“Grantee”), whose address is
___________________________________, that certain tract of land situated in
Bexar County, Texas, as more fully described on Exhibit A attached hereto and
made a part hereof for all purposes, together with (a) all improvements located
thereon, (b) all rights, benefits, privileges, easements, tenements,
hereditaments and appurtenances there unto belonging or in any wise, pertaining
thereto, and (c) all of Grantor’s right, title and interest in and to adjacent
strips, gores, streets, roads, alleys and rights-of-way (said land,
improvements, rights, benefits, privileges, easements, tenements, hereditaments,
appurtenances and interests being hereinafter referred to as the “Real
Property”).
This conveyance is made and accepted subject to all matters set out herein above
and in Exhibit B, attached hereto and incorporated herein by reference
(“Permitted Exceptions”) but only to the extent the Permitted Exceptions are
valid, existing and affect the Real Property.
TO HAVE AND TO HOLD the Real Property, together with all rights and
appurtenances pertaining thereto, unto Grantee and Grantee’s successors and
assigns forever, and Grantor does hereby bind itself and its successors and
assigns to WARRANT and FOREVER DEFEND, all and singular, subject to the
Permitted Exceptions, the Real Property unto Grantee and Grantee’s successors
and assigns, against every person whomsoever lawfully claiming or to claim the
same or any part thereof by, through or under Grantor, but not otherwise.
All ad valorem taxes for the year in which the conveyance occurs have been
prorated between Grantor and Grantee and Grantee shall be obligated to pay same.




LW:1030385.6

--------------------------------------------------------------------------------





DATED effective as of the ___ day of ________, 2016.


GRANTOR:


RRE VILLAS HOLDINGS, LLC, a Delaware limited liability company


By: RCP Villas Manager, LLC, a Delaware limited liability company, its manager






By:__________________________
Name:
Title:




Acknowledgment


STATE OF                 §
§
COUNTY OF                 §






BEFORE ME, the undersigned, a Notary Public in and for said County and State, on
this day personally appeared ______________, known to me to be the
_______________ of RCP Villas Manager, LLC, a Delaware limited liability
company, manager of RRE Villas Holdings, LLC, the limited liability company that
executed the foregoing instrument, known to me to be the person whose name is
subscribed to the foregoing instrument, and acknowledged to me that the same was
the act of the said limited liability company, and that he/she executed the same
as the act of such limited liability company for the purposes and consideration
therein expressed and in the capacity therein stated.


GIVEN UNDER MY HAND AND SEAL OF OFFICE this _____ day of ___________, 2016.






__________________________________________
Notary Public




My Commission Expires:______________








Exhibit A – Legal Description
Exhibit B - Permitted Exceptions


LW:1030385.6

--------------------------------------------------------------------------------




EXHIBIT A TO DEED


FIELD NOTES
FOR


A 9.154 acre, or 398,736 square feet, more or less, tract of land situated
within Lots 94 and 95, Block 8 of the Rancho Mesa Subdivision, Unit-2C as
recorded in Volume 9509, Pages 125-126 of the Deed and Plat Records of Bexar
County, Texas, in New City Block (N.C.B.) 16129 of the City of San Antonio,
Bexar County, Texas, being the same as property described in the title
commitment referenced on the survey, and being more particularly described by
metes and bounds as follows:
BEGINNING:
At a found iron rod in the southwest right-of-way line of Henderson Pass, a
60-foot wide right-of-way, at the north corner of said Lot 94, the east corner
of a 72-foot wide drainage right-of-way, as recorded with the plat of Thousand
Oaks, Unit-17 in Volume 9400, Page 128 of the Deed and Plat Records of Bexar
County, Texas and the north corner of this tract;



THENCE:
Continuing along said right-of-way line of Henderson Pass as follows:



S 59°53’00” E, a distance of 158.16 feet to a found iron rod for a point of
curvature;


With said curve to the right, having a radius of 570.00, a central angle of
38°43’47”, a chord bearing and distance of S 40°31’06” E, 378.00 feet and an arc
length of 385.30 feet to a set ½" iron rod with yellow cap marked "Pape-Dawson"
for a point of tangency;


S 21°09’13” E, a distance of 23.38 feet to a set ½" iron rod with yellow cap
marked "Pape-Dawson" for a point of curvature;


With said curve to the left having a radius of 181.37 feet, a central angle of
15°17’15”, a chord bearing and distance of S 28°47’50” E, 48.25 feet and an arc
length of 48.39 feet to a set “x” in concrete for a point of reverse curvature;
and


With said curve to the right, having a radius of 1294.97 feet, a central angle
of 10°13’34”, a chord bearing and distance of S 31°19’41” E, 230.82 feet and an
arc length of 231.12 feet to a found iron rod for the northeast corner of Lot
96, Rancho Mesa Subdivision Unit-2C as recorded in Volume 9517, Page 25 of the
Deed and Plat Records of Bexar County, Texas and the east corner of this tract;


THENCE:
S 61°46’35” W, departing from said right-of-way line, along and with the common
line between Lot 94 and said Lot 96, a distance of 496.22 feet to a found iron
rod for the south corner of this tract;



THENCE:
N 45°17’29” W, a distance of 169.80 feet to a found iron rod;



THENCE:
N 52°13’29” W, a distance of 120.86 feet to a found railroad spike;



THENCE:
N 62°15’28” W, a distance of 18.27 feet to a found railroad spike;



THENCE:
N 39°38’32” W, a distance of 38.16 feet to a found railroad spike;





LW:1030385.6

--------------------------------------------------------------------------------




THENCE:
N 27°21’14” W, a distance of 28.58 feet to a found railroad spike;



THENCE:
N 04°42’24” E, a distance of 57.19 feet to a found railroad spike on the common
line between said Lots 94 and 95;



THENCE:
N 63°13’34” W, along said common line, a distance of 24.08 feet to a set ½" iron
rod with yellow cap marked "Pape-Dawson";



THENCE:
N 58°52’49” W, departing from said common line, a distance of 156.53 feet to a
found iron rod in the southeast line of a drainage easement as recorded with the
plat of Thousand Oaks, Unit-4 in Volume 6900, Page 113 and Volume 7100, Pages
248-252 of the said Deed and Plat Records of Bexar County, Texas for the west
corner of this tract being N 35°30’24” E, a distance of 12.00 feet from the west
corner of said Lot 94;



THENCE:
N 35°30’24” E, along and with said drainage easement and the northwest line of
said Lot 94, a distance of 358.67 feet to a found iron rod in the southeast line
of the aforementioned 72-foot wide drainage right-of-way;



THENCE:
Along and with said drainage right-of-way and the northwest line of said Lot 94,
the following:



N 23°14’26” E, a distance of 7.42 feet to a found iron rod;


THENCE:
N 35°24’30” E, a distance of 194.26 feet to the POINT OF BEGINNING and
containing 9.154 acres, in the City of San Antonio, Bexar County, Texas. The
above having been described in accordance with a survey prepared by Pape-Dawson
Engineers, Inc.



Prepared by:
Pape-Dawson Engineers, Inc.

Job No.:
9439-07

Date:
December 12, 2007

Revised:
December 26, 2007.

Doc. Id.:
N:\Survey07\7-9500\9439-07\Word\fn9439-07.doc









LW:1030385.6

--------------------------------------------------------------------------------





EXHIBIT B TO DEED


PERMITTED EXCEPTIONS

EXHIBIT C


BILL OF SALE AND ASSIGNMENT
THIS BILL OF SALE AND ASSIGNMENT (the “Assignment”) is made as of
_________________, 2016, by RRE VILLAS HOLDINGS, LLC, a Delaware limited
liability company (“Seller”), in favor of ___________________, a
________________ (“Buyer”).


RECITALS
A.    Pursuant to a certain Agreement of Purchase and Sale, dated as of July __,
2016 (the “Agreement of Sale”), Seller has agreed to sell to Buyer, upon the
terms, provisions and conditions set forth therein, certain property commonly
known as the Villas of Henderson Pass located at 16465 Henderson Pass, San
Antonio, TX 78232, all as more particularly described in the Agreement of Sale
(the “Property”).


B.    In connection with the sale and purchase of the Property, Seller desires
to sell, assign and transfer to Buyer all of Seller’s right, title and interest
in and to the Personal Property identified and as defined in the Agreement of
Sale, all upon the terms, covenants and conditions set forth in this instrument.


NOW THEREFORE, for an in consideration of Ten Dollars ($10.00), the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, Seller hereby agrees as follows:


1.    Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings given such terms in the Agreement of
Sale.


2.Transfer and Assignment. Seller hereby sells, transfers, assigns, delivers and
conveys to Buyer, its successors and assigns, all of Seller's right, title and
interest in, to and under the Personal Property.


3.Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer as follows:


(i)    Seller is the sole owner and holder of the Personal Property; and


(ii)    Seller has the power, authority and right to execute and deliver this
Assignment and to sell, transfer, assign, deliver and convey the Personal
Property.


4.AS IS, WHERE IS. THE PERSONAL PROPERTY IS BEING CONVEYED “AS IS”, “WHERE IS”,
AND “WITH ALL FAULTS” AS OF THE DATE OF THIS ASSIGNMENT, WITHOUT ANY
REPRESENTATION OR WARRANTY WHATSOEVER AS TO ITS CONDITON, FITNESS FOR ANY
PARTICULAR PURPOSE, MERCHANTABILITY OR ANY OTHER WARRANTY, EXPRESS OR IMPLIED.
SELLER SPECIFICALLY DISCLAIMS ANY WARRANTY, GUARANTY OR REPRESENTATION, ORAL OR
WRITTEN, PAST OR PRESENT, THERETO. BUYER IS HEREBY THUS ACQUIRING THE PERSONAL
PROPERTY BASED SOLEY UPON BUYER’S OWN INDEPENDENT INVESTIGATIONS AND INSPECTION
OF THAT PROPERTY AND NOT IN RELIANCE UPON ANY INFORMATION PROVIDED BY SELLER OR
SELLER’S AGENTS OR CONTRACTORS.




LW:1030385.6

--------------------------------------------------------------------------------









5.Absolute Transfer. It is the intention of Seller to transfer absolute title of
the Personal Property to Buyer, its successors and assigns, free of any equity
of redemption by Seller or its successors and assigns


6.Binding Effect. This Assignment shall be binding upon and inure to the benefit
of Seller and Buyer and their respective heirs, personal representatives,
successors and assigns.




IN WITNESS WHEREOF, intending to be legally bound, Seller has caused this Bill
of Sale and Assignment to be executed by its duly authorized officer on the day
and year first above written.


SELLER:


RRE VILLAS HOLDINGS, LLC, a Delaware limited liability company


By: RCP Villas Manager, LLC, a Delaware limited liability company, its manager




By:_________________________
Name:
Title:













C-2
LW:1030385.6

--------------------------------------------------------------------------------






EXHIBIT D


[RENT ROLL]




SEE ATTACHED









D-1
LW:1030385.6

--------------------------------------------------------------------------------






 
EXHIBIT E


ASSIGNMENT AND ASSUMPTION OF LEASES


THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”) is made and entered
into as of __________, 2016, by and between RRE VILLAS HOLDINGS, LLC, a Delaware
limited liability company (“Assignor”), and _________________, a
__________________ (“Assignee”).


RECITALS


A.    Pursuant to a certain Agreement of Purchase and Sale, dated as of July __,
2016 (the “Agreement of Sale”), Assignor has agreed to sell to Assignee, upon
the terms, provisions and conditions set forth therein, certain property
commonly known as the Villas of Henderson Pass located at 16465 Henderson Pass,
San Antonio, TX 78232, all as more particularly described in the Agreement of
Sale (the “Property”)


B.    In connection with the sale and purchase of the Property, Assignor desires
to assign to Assignee all tenant leases encumbering the Property and Assignee
desires to accept said assignment and assume the obligations of Assignor under
said leases, all upon the terms, covenants and conditions set forth in this
instrument.


NOW, THEREFORE, in consideration of the purchase price paid by Assignee to
Assignor for the Property, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Assignor and Assignee
covenant and agree as follows:


1.    Assignment. Assignor hereby assigns, transfers and sets over unto Assignee
all of Assignor’s right, title and interest in and to (collectively, the
“Assigned Interests”) (a) the leases set forth on the rent roll attached hereto
as Exhibit A and made a part of this Assignment and any other lease, license or
right of occupancy affecting the Property, together with all amendments,
extensions, and other modifications thereto (the “Leases”), (b) any and all
rights of Assignor and the lessor under the Leases to collect rents, additional
rents, escrow or security deposits, fees, income, charges, and profits now or
hereafter arising thereunder, and (c) any guarantees of any Leases, to have and
to hold the same unto Assignee, its successors and assigns.


    2.    Assumption. Assignee accepts said assignment and assumes all
obligations of Assignor on the part of the lessor/landlord under the Leases
first arising or accruing on or after the date of this Assignment.


3.    Indemnification by Assignor. Assignor agrees to indemnify, defend and hold
Assignee harmless from and against any claim, demand, cause of action, charge,
judgment, damage, liability, cost or expense (including, without limitation,
reasonable attorney’s fees and legal costs) (a) arising out of the Assigned
Interests in connection with events occurring at any time during Assignor’s
ownership of the Property, or (b) arising out of any claim by any tenant arising
prior to the date of this Assignment with respect to any security deposit but
only to the extent of the amount of such security deposit and interest thereon
not transferred by Assignor to Assignee.







E-1
LW:1030385.6

--------------------------------------------------------------------------------







4.    Indemnification by Assignee. Assignee agrees to indemnify, defend and hold
Assignor harmless from and against any claim, demand, cause of action, charge,
judgment, damage, liability, cost or expense (including, without limitation,
reasonable attorneys’ fees and legal costs) arising out of the Assigned
Interests in connection with events occurring on or after the date of this
Assignment or arising out of any claim by any tenant arising on or after the
date of this Assignment with respect to its security deposit but only to the
extent of the amount of such security deposit and interest thereon transferred
by Assignor to Assignee and not returned to such tenant by Assignee.


5.     Counterparts. This Assignment may be executed and delivered in any number
of counterparts, each of which so executed and delivered shall be deemed to be
an original and all of which shall constitute one and the same instrument. For
purposes of this Assignment, any signature transmitted by e-mail (in pdf format)
shall be considered to have the same legal and binding effect as any original
signature.
6.    Binding Effect. This Assignment shall be binding upon and inure to the
benefit of Assignor and Assignee and their respective heirs, personal
representatives, successors and assigns.


IN WITNESS WHEREOF, intending to be legally bound, the parties have caused this
Assignment and Assumption of Leases to be executed by their duly authorized
officers on the day and year first above written.


ASSIGNOR:


RRE VILLAS HOLDINGS, LLC, a Delaware limited liability company


By: RCP Villas Manager, LLC, a Delaware limited liability company, its manager




By: ________________________
Name:
Title:




                     ASSIGNEE:


[_______________________]




By: ________________________
Name:
Title:








Exhibit A – rent roll


E-2
LW:1030385.6

--------------------------------------------------------------------------------






EXHIBIT F


ASSIGNMENT AND ASSUMPTION OF CONTRACTS


THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS (this “Assignment”) is made and
entered into as of __________ 2016, by and between RRE VILLAS HOLDINGS, LLC, a
Delaware limited liability company (“Assignor”) and _________________, a
__________________ (“Assignee”).


R E C I T A L S:


A.    Pursuant to a certain Agreement of Purchase and Sale, dated as of July __,
2016 (the “Agreement of Sale”), Assignor has agreed to sell to Assignee, upon
the terms, provisions and conditions set forth therein, certain property
commonly known as the Villas of Henderson Pass located at 16465 Henderson Pass,
San Antonio, TX 78232, all as more particularly described in the Agreement of
Sale (hereinafter “Property”).


B.    In connection with the sale and purchase of the Property, Assignor desires
to assign to Assignee all of Assignor’s right, title and interest in and to
those agreements set forth on Exhibit A attached to and made a part of this
Assignment (collectively, the “Contracts”) and Assignee desires to accept said
assignment and assume the obligations of Assignor under the Contracts, all upon
the terms, covenants and conditions set forth in this instrument.


NOW, THEREFORE, in consideration of the purchase price paid by Assignor to
Assignee for the Property and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Assignor and Assignee covenant
and agree as follows:


1.    Assignment. Assignor hereby assigns, transfers and sets over to Assignee
all of Assignor’s right, title and interest in and to the Contracts. Assignor
agrees to pay and perform all terms, covenants, conditions, agreements and
obligations to be kept and performed under the Contracts to the date of this
Assignment, together with such other obligations of Assignor concerning the
Contracts set forth in the Agreement of Sale.


2.    Assumption. Assignee accepts said assignment and assumes all obligations
of Assignor under the Contracts arising or accruing on or after the date of this
Assignment.


3.    Indemnification by Assignor. Assignor agrees to indemnify, defend and hold
Assignee harmless from and against any claim, demand, cause of action, charge,
judgment, damage, liability, cost or expense (including, without limitation,
reasonable attorneys’ fees and legal costs) arising out of the Contracts in
connection with events occurring prior to the date of this Assignment.


4.    Indemnification by Assignee. Assignee agrees to indemnify, defend and hold
Assignor harmless from and against any claim, demand, cause of action, charge,
judgment, damage, liability, cost or expense (including, without limitation,
reasonable attorneys’ fees and legal costs) arising out of the Contracts in
connection with events occurring on or after the date of this Assignment.





5.     Counterparts. This Assignment may be executed and delivered in any number
of counterparts, each of which so executed and delivered shall be deemed to be
an original and all of which shall constitute one and the same instrument. For
purposes of this Assignment, any signature transmitted by e-mail (in pdf format)
shall be considered to have the same legal and binding effect as any original
signature.
6.    Binding Effect. This Assignment shall be binding upon and inure to the
benefit of Assignor and Assignee and their respective heirs, personal
representatives, successors and assigns.


IN WITNESS WHEREOF, intending to be legally bound, Assignor and Assignee have
caused this Assignment and Assumption of Contracts to be executed by their duly
authorized officers on the day and year first above written.


ASSIGNOR:


RRE VILLAS HOLDINGS, LLC, a Delaware limited liability company


By: RCP Villas Manager, LLC, a Delaware limited liability company, its manager




By: _____________________
Name:
Title:












                     ASSIGNEE:


[________________]




By: _____________________
Name:
Title:






Exhibit A – list of contracts











F-1
LW:1030385.6

--------------------------------------------------------------------------------






EXHIBIT G


FIRPTA






Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
For U.S. tax purposes (including section 1445), the undersigned “Transferor”
which is the owner, directly or indirectly of all of the membership interests of
RRE VILLAS HOLDINGS, LLC, a Delaware limited liability company, which has legal
title to a U.S. real property interest under local law, will be the actual
transferor of the property for U.S. tax purposes and not the disregarded entity.
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by Transferor, the undersigned
hereby certifies as follows:


1.
Transferor is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);



2.
Transferor is not a disregarded entity, as defined in Treas. Reg. §
1.1445-2(b)(2)(iii);



3.
Transferor’s U.S. taxpayer identification number is _____________________; and



4.
Transferor’s office address is 1845 Walnut Street, 18th Floor, Philadelphia, PA
19103.

    
Transferor understands that the above information may be disclosed to the
Internal Revenue Service by the transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.


Under penalties of perjury, the undersigned, in the capacity set forth below,
hereby declares that he has examined this instrument and to the best of his
knowledge and belief it is true, correct, and complete, and the undersigned
further declares that he has the authority to sign this document in such
capacity.


TRANSFEROR:


RESOURCE REAL ESTATE INVESTORS 6, LP, a Delaware limited partnership


By: Resource Capital Partners, Inc., a Delaware corporation, its general partner


By: _________________________
Name:
Title:








Dated: _________________, 2016



EXHIBIT H
NOTICE TO TENANTS
_________, 2016
PERSONAL DELIVERY
Residents of the Villas of Henderson Pass
16465 Henderson Pass
San Antonio, TX 78232

Dear Resident:


Notice is hereby given to the tenants of the Villas of Henderson Pass (the
“Property”) that the current owner of the Property (the “Seller”), has sold the
Property to ____________(“Buyer”), effective as of this date. Buyer has assumed
all of the obligations of Seller, as landlord under your lease, including any
obligations with respect to your security deposit. Buyer acknowledges that it
has received and is responsible for your security deposit in the amount listed
on the Addendum hereto, which security deposit has been transferred to Buyer,
less any amounts applied by Seller listed on the Addendum attached hereto. Any
pending claims by Seller against your security deposit are also described on the
Addendum attached hereto. Buyer is now your landlord and all future rent
payments under your lease shall be made to Buyer.
In the event that your rent payments are made to Seller via an ACH, other
automatic debit system, or the WIPS program, such payments shall be rejected as
of the date hereof and you should make alternative arrangements with Buyer for
the payment of your rent.
Buyer’s address for purposes of your lease is as follows:
___________________
___________________
Attn: _______________


All future rental payments should be hand delivered to the on-site rental
office.
Sincerely,


SELLER:


RRE VILLAS HOLDINGS, LLC, a Delaware limited liability company


By: RCP Villas Manager, LLC, a Delaware limited liability company, its manager




By:____________________________
Name:
Title:




G-1
LW:1030385.6

--------------------------------------------------------------------------------





BUYER:


[_________________]




            
By:______________________________
Name:
Title:









ADDENDUM


Tenant: ____________________


Unit No.: ___________________


Original Security Deposit Amount: $___________


Amount of Security Deposit Previously Applied: $____________


Existing Security Deposit Amount Being Transferred: $__________


                     
SCHEDULE 5(b)


[DOCUMENTS]


To the extent in Seller’s possession or control:


1.
Real and personal property tax bills and assessed value for the prior 2 years
and year-to-date



2.
Copies of any warranty agreements which Seller may have been covering the
Property



3.
Copies of all Contracts



4.
Monthly Rent Rolls, aged receivables, and delinquency reports for the prior
twelve months, and current Rent Roll of existing tenants and unexpired tenant
leases (to include names of lessee/resident, lease rent, move-in data, lease
expiration date, any security deposits),.



5.
Year to date financials for 2016 and prior 3 years



6.
Operating account bank statements for prior 3 years and YTD



7.
Operating income and expense detail for the prior three (3) years and
year-to-date and Historical occupancy reports for the prior three (3) years



8.
Details of any financial arrangements with apartment brokers, locators, etc.



9.
Copies of current insurance certificates and to the extent in Seller's
possession, insurance loss runs for the prior three (3) years.



10.
Copy of Seller’s current Owner’s Policy of title insurance



11.
Copies of all rental agreements, lease files, and any addenda (available for
review at on site management offices).



12.
List of capital improvements made in the last three (3) years the cost of which
exceed ($5,000) together with copies of any transferrable guaranties in
connection therewith



13.
To the extent in Seller's possession, permits (other than certificates of
occupancy).



14.
Copies of all utility bills for the prior 24 months



15.
Copies of all maintenance records for the past three (3) years [available
on-site]



16.
List of personal property, including, but not limited to furniture, fixtures,
and equipment used in the normal operation of the properties that will be
transferred to the Purchaser.



17.
Current payroll Exhibits showing employee names, hourly rates, salaries,
benefits, etc. (to be delivered after the expiration of the Due Diligence Period
provided the Agreement has not been terminated).



18.
Plans, specifications, floor plans, as-built drawings and building permits for
all improvements on the properties.



19.
Access to all tenant correspondence.[available on-site]

20.
Site plans.

21.
ALTA surveys.

22.
Environmental reports including any results of radon testing/presence. [received
by Buyer]

23.
Certificates of Occupancy.













H-1
LW:1030385.6